DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The Terminal Disclaimer filed on 4/27/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10216278 has been reviewed and is accepted.  The Terminal Disclaimer has been recorded. 

Claim Status
Per correspondence received on 10/30/2020, claims 1, 6, 14, 15, 23, 32, 34 and 35 were amended. No claims were canceled. No new claims were added. Therefore, claims 1-42 remain pending for examination.

Title 35, U.S. Code
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   
  
Claim Rejections - 35 USC § 102

Claim(s) 1-4, 6-7, 13, 14, 15, 20, 23, 26-27, 33, 34, 35, 40 are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Nelson et al., (Nelson; US 7084884).

Regarding claim 1, (currently amended) Nelson teaches an interface (col 3:52-54; Fig 1, a virtual object to present a haptic information to a user, as if the user operates a real object (col 2:64 – col 3:8; invention relates to computer simulations involving the control of a graphical image, such as a graphical image that is an articulated graphical representation of a portion of a user or an object under the control of a user), the method comprising: 
applying an illusion of the medium device to the virtual object (col 3:28-35; user object 130 is manipulatable by a user, and the manipulation of the user object 130 controls the position, orientation, shape and/or other characteristic of the graphical image 115 within the graphical environment 110, for example by directly correlating a position of the user object 130 with a displayed position of the graphical image 115 or by correlating a position of the user object 130 with a rate of movement of the graphical image 115.), and 
controlling the illusion of the medium device (col 3:44-50; haptic feedback may be provided to the user to increase the realism of the virtual reality environment.. when a predetermined event occurs within the graphical environment 110, such as an interaction of the graphical image 115 with the graphical object 120, the controller 125 may cause an actuator 135 to output a haptic sensation to the user), 
wherein the illusion of the medium device controls a physical quantity of a driving device provided in a haptic presentation device (col 3:-50-52; In the version shown the actuator 135 outputs the haptic sensation to the user object 130 through which the sensation is provided to the user), and the haptic presentation device comprises, the medium device (col 3:-52-60; The actuator 135 and the user object 130 may be part of a haptic interface device 140. The actuator 135 may be positioned in the haptic interface device 140 to apply a force to the user object 130 or to a portion of the user object… the haptic interface device 140 may comprise a user object 130, such as a mouse housing, having an actuator 135 within the user object 130, such as a vibrating motor within the mouse housing), 
Examiner does not give the haptic sensory characteristic feature patentable weight because such patentable weight was not given to this feature choice above),
wherein the control of the motion of the virtual object comprises (1) controlling a vibration sensation (col 4:16-26; when graphical image 115 is positioned against a surface, a barrier or an obstruction, actuator 135 outputs a force against the user object 130 preventing or retarding movement of the user or the user object 130 in the direction of the barrier or obstruction.  By tactile feedback it is meant any active or passive force applied to the user to provide the user with a tactile indication of a predetermined occurrence within the graphical environment 110.  For example, a vibration, click, pop, or the like may be output to the user when the graphical image 115 interacts with a graphical object 120).

Regarding claim 2, (currently amended) Nelson teaches the interface according to claim 1, wherein the haptic sensory characteristic comprises sensing by a sensor the physical quantity which operates the virtual object (Examiner does not give the haptic sensory characteristic feature patentable weight because such patentable weight was not given to this feature/choice above, in claim 1).

Regarding claim 3, (currently amended) Nelson teaches the interface according to claim 1, wherein the haptic sensory characteristic comprises driving a data processing device by utilizing the haptic sensory characteristic and/or an illusion of the medium device or the medium apparatus or the man- machine interface, and/or the user, wherein the driving a data processing device is performed by a controller built in [[a]]the haptic presentation device in response to receiving a signal from an information processing device (Examiner does not give the haptic sensory characteristic feature patentable weight because such patentable weight was not given to this feature/choice above, in claim 1) .

Regarding claim 4 (original), Nelson teaches the interface according to claim 1, and Nelson further teaches wherein the control of the motion of the virtual object comprises controlling a vibration sensation (col 4:16-26; when graphical image 115 is positioned against a surface, a barrier or an obstruction, actuator 135 outputs a force against the user object 130 preventing or retarding movement of the user or the user object 130 in the direction of the barrier or obstruction.  By tactile feedback it is meant any active or passive force applied to the user to provide the user with a tactile indication of a predetermined occurrence within the graphical environment 110.  For example, a vibration, click, pop, or the like may be output to the user when the graphical image 115 interacts with a graphical object 120).

Regarding claim 6, (Currently amended) Nelson teaches the interface according to claim 1, and Nelson further teaches wherein the control of the motion of the virtual object comprises Examiner interprets application program checks as functionally equivalent to analyzing input information from a controller).

Regarding claim 7 (currently amended), The interface according to claim 1, wherein the control of the motion of the virtual object comprises analyzing input information from a sensor to a control actuator (col 8:20-23; application program checks for input signals received from the 

Regarding claim 13, (currently amended) Nelson teaches the interface according to claim 1, wherein the haptic sensory characteristic comprises (i) a physical quantity provided to at least one of the medium device[[,]]or the medium apparatus or the man-machine interface, and the user by one or two way out of being given to at least one of the medium device[[,]]or the medium apparatus or the man-machine interface, and the user and being brought by motion of at least one of the medium device, the medium apparatus, or the man-machine interface and the user; and (ii) a sensory quantity to be presented to at least one of the medium device[[,]]or the medium apparatus[[,]] or the man-machine interface, and the user, wherein the haptic sensory characteristic represents a relationship between the physical quantity to be given to at least one of the medium device[[,]]or the medium apparatus[[,]] or the man- machine interface, and the user, and the sensory quantity to be presented by at least one of the medium device[[,]]or the medium apparatus[[,]] or the man-machine interface, and the user (Examiner does not give the haptic sensory characteristic feature patentable weight because such patentable weight was not given to this feature/choice above, in claim 1).
Claim 14 (Currently amended), Nelson teaches the interface according to claim 1 wherein the sensory quantity comprises a sensory quantity on a force that does not exist physically (col 3:66 – col 4:16; actuator 135 may provide haptic sensation actively or passively via one or more motors coupled to user object 130 to apply a force to user or user object 130 in one or more degrees of freedom…. Also actuator 135 may comprise one or more braking mechanisms coupled to user object to inhibit movement of user or user object 130 in one or more degrees of freedom.  By haptic sensation it is meant any sensation provided to the user that is related to the user's sense of touch and may comprise kinesthetic force feedback and/or tactile feedback.  By kinesthetic force feedback it is meant any active or passive force applied to 

Regarding claim 15, (Currently amended) Nelson teaches the interface according to claim 1, wherein the haptic sensory quantity characteristic comprises (i) one or more of physical quantity being given to the medium device or the medium apparatus or the man-machine interface and physical quantity being brought by operation of the medium device or the medium apparatus[[,]] or the man-machine interface or (ii) a sensory quantity to be presented to the medium device or the medium apparatus or the man-machine interface (Examiner does not give the haptic sensory characteristic feature patentable weight because such patentable weight was not given to this feature/choice above, in claim 1. Note: Examiner is interpreting “the sensory quantity characteristic” as a typo because this feature was not previously mentioned and as instead meaning “the haptic sensory characteristic”, also see section 6 above).

Regarding claim 20 (original) Nelson teaches the interface according to claim 1, and Nelson further teaches wherein the controlling of the motion of the virtual object comprises controlling at least a motor and a vibration (col 3:56-59; controlling an actuator 135 within the user object 130, such as a vibrating motor).

Regarding claim 23, (currently amended) Nelson teaches an interface configured to perform a method for presenting a haptic information (col ; Figs 1 and 9, @ 140; haptic interface device 140 of simulation system 100) comprising an illusion to a man-machine interface (col 2:64 – col 3:8; invention relates to computer simulations involving the control of a graphical image, such as a graphical image that is an articulated graphical representation of a portion of a user or an object under the control of a user), by controlling a physical quantity utilizing an 
sensing by a sensor at least one physical quantity of a man-machine interface which operates a virtual object (col 8:30-46; user object 130 comprises instrumented glove 161 having one or more sensors capable of detecting a manipulation of the glove.  A signal indicative of the detected manipulation is provided to the computer 151, to control the position, orientation, and/or shape of the graphical image 115, which may be for example a graphical hand 170, etc.; Examiner interprets manipulation as a physical quantity of movement), and 
controlling a motion of the virtual object to present the haptic information to the man-machine interface as if the man-machine interface, operates a real object by applyingDue to the many permutations of and/or, Examiner interprets “the” as a typo and therefore reads it as “a”, in this rejection)
wherein an illusion of the man-machine interface is obtained by using a muscle reflection (col 9:63-67; user contacts user object 130 to interact with the graphical environment 110 and per FIG. 9, user dons instrumented glove 161 and moves all or a portion of his or her hand to Examiner interprets mimics the motion of the user's hand as a muscle reflection), 
wherein an illusion of the man-machine interface controls a physical quantity of a driving device provided in a haptic presentation device (col 10:13-17; actuator 135 provides haptic sensation directly to the user through the user object, for example by applying a force to the surface of the instrumented glove 161), and the haptic presentation device comprises the man-machine interface (col 3:-52-60; The actuator 135 and the user object 130 may be part of a haptic interface device 140,
wherein the control of the motion of the virtual object comprises (1) controlling a vibration sensation (col 4:16-26; when graphical image 115 is positioned against a surface, a barrier or an obstruction, actuator 135 outputs a force against the user object 130 preventing or retarding movement of the user or the user object 130 in the direction of the barrier or obstruction.  By tactile feedback it is meant any active or passive force applied to the user to provide the user with a tactile indication of a predetermined occurrence within the graphical environment 110.  For example, a vibration, click, pop, or the like may be output to the user when the graphical image 115 interacts with a graphical object 120). 

 Regarding claim 24 (original), Nelson teaches the interface according to claim 23, and Nelson further teaches wherein the control of the motion of the virtual object comprises controlling a vibration sensation (col 4:16-26; when graphical image 115 is positioned against a surface, a barrier or an obstruction, actuator 135 outputs a force against the user object 130 preventing or retarding movement of the user or the user object 130 in the direction of the barrier or obstruction.  By tactile feedback it is meant any active or passive force applied to the user to provide the user with a tactile indication of a predetermined occurrence within the graphical environment 110.  For example, a vibration, click, pop, or the like may be output to the user when the graphical image 115 interacts with a graphical object 120).

Regarding claim 26, (currently amended) Nelson teaches the interface according to claim 23, and Nelson further teaches wherein the control of the motion of the virtual object comprises (3) analyzing input information from a controller to a control actuator so as to control a movement of the haptic presentation device (col 8:20-23; application program checks for input signals received from the electronics of the user object 130, and outputs force values and/or commands to be converted into haptic output for the actuator 135); Examiner interprets application program checks as functionally equivalent to analyzing input information from a controller).

Regarding claim 27 (currently amended), The interface according to claim 23, wherein the control of the motion of the virtual object comprises analyzing input information from a sensor to a control actuator (col 8:20-23; application program checks for input signals received from the electronics and sensors of the user object 130, and outputs force values and/or commands to be converted into haptic output for the actuator 135).

Regarding claim 33, (original) Nelson teaches the interface according to claim 23, wherein the haptic sensory characteristic comprises (i) a physical quantity provided to at least one of the medium device or the medium apparatus or the man-machine interface, and the user by one or two way out of being given to at least one of the medium device or the medium apparatus or the man- machine interface, and the user and being brought by motion of at least one of the medium device or the medium apparatus, and the user; and (ii) a sensory quantity to be presented to at least one of the medium device or the medium apparatus or the man-machine interface, and the user, wherein the haptic sensory characteristic represents a relationship between the physical quantity to be given to at least one of the medium device or the medium apparatus or the man-machine interface, and the user, and the sensory quantity to Examiner does not give the haptic sensory characteristic feature patentable weight because such patentable weight was not given to this feature/choice above, in claim 23).

Claim 34 (Currently amended), Nelson teaches the interface according to claim 23 wherein the sensory quantity comprises a sensory quantity on a force that does not exist physically (col 3:66 – col 4:16; actuator 135 may provide haptic sensation actively or passively via one or more motors coupled to user object 130 to apply a force to user or user object 130 in one or more degrees of freedom…. Also actuator 135 may comprise one or more braking mechanisms coupled to user object to inhibit movement of user or user object 130 in one or more degrees of freedom.  By haptic sensation it is meant any sensation provided to the user that is related to the user's sense of touch and may comprise kinesthetic force feedback and/or tactile feedback.  By kinesthetic force feedback it is meant any active or passive force applied to user to simulate a force that would be experienced in the graphical environment 110, such as a grounded force applied to user or user object 130 to simulate a force experienced by at least a portion of the graphical image 115, Also see col 3:44-65).

Regarding claim 35 (Currently amended), Nelson teaches the interface according to claim 23, wherein the haptic sensory quantity characteristic comprises (i) one or more of physical quantity being given to the medium device or the medium apparatus or the man-machine interface, and physical quantity being brought by operation of the medium device or the medium apparatus or the man-machine interface, or (ii) a sensory quantity to be presented to the medium device or the medium apparatus or the man-machine interface (Examiner does not give the haptic sensory quantity characteristic feature patentable weight because such patentable weight was not given to this feature/choice above, in claim 1).

Regarding claim 40 (original) Nelson teaches the interface according to claim 23, and Nelson further teaches wherein the controlling of the motion of the virtual object comprises controlling at least a motor and a vibration (col 3:56-59; controlling an actuator 135 within the user object 130, such as a vibrating motor).

Claim Rejections - 35 USC § 103

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al., (Nelson; US Patent 7084884) in view of Hughes et al. (Hughes; US Patent Application 20060061545).   

Regarding claim 5 (original), Nelson teaches the interface according to claim 1, but Nelson is silent on wherein the control of the motion of the virtual object comprises utilizing a masking effect to continuously or intermittently control at least one haptic information of a vibration sensation.
Hughes from an analogous art discloses the concept of control of the motion of the virtual object comprises utilizing a masking effect to continuously or intermittently control at least one haptic information of a vibration sensation. (¶035; by associating a different stimulus for motion in each axis lead to the ability to distinguish overlapping temporal patterns to display the motion, rather than to monitor two simultaneously presented stimuli... was found more effective..  and the density of vibrotactile stimuli led to a masking effect, where the discrete stimuli began to merge into one another). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nelson’s interface with the concept of controlling the motion of the virtual object utilizing a masking effect, as taught by Hughes in order to support users as they control moving virtual objects (Hughes; ¶035). 

Regarding claim 25 (Currently amended), Nelson teaches the interface according to claim 23, but Nelson is silent on wherein the control of the motion of the virtual object comprises utilizing a masking effect to continuously or intermittently control at least one haptic information of a vibration sensation.
Hughes from an analogous art discloses the concept of control of the motion of the virtual object comprises utilizing a masking effect to continuously or intermittently control at least one haptic information of a vibration sensation. (¶035; by associating a different stimulus for motion in each axis lead to the ability to distinguish overlapping temporal patterns to display the motion, rather than to monitor two simultaneously presented stimuli... was found more effective..  and the density of vibrotactile stimuli led to a masking effect, where the discrete stimuli began to merge into one another). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nelson’s interface with the concept of controlling the motion of the virtual object utilizing a masking effect, as taught by Hughes in order to support users as they control moving virtual objects (Hughes; ¶035). 

Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al., (Nelson; US Patent 7084884) in view of Braun et al. (Braun; US 6448977).   

Regarding claim 8 (currently amended), Nelson teaches the interface according to claim 1, but Nelson is silent on wherein the control of the motion of the virtual object comprises controlling a moment of an eccentric rotator.
Braun from an analogous art teaches the concept a haptic feedback device wherein the control of the motion of the virtual object comprises controlling a moment of an eccentric rotator (col 2:5-13; gamepad controllers include spinning motor with eccentric mass, which outputs vibrations to the housing of the controller in coordination with events occurring in a 

Regarding claim 28 (currently amended), Nelson teaches the interface according to claim 23, but Nelson is silent on wherein the control of the motion of the virtual object comprises controlling a moment of an eccentric rotator.
Braun from an analogous art teaches the concept a haptic feedback device wherein the control of the motion of the virtual object comprises controlling a moment of an eccentric rotator (col 2:5-13; gamepad controllers include spinning motor with eccentric mass, which outputs vibrations to the housing of the controller in coordination with events occurring in a game…particular areas on housing of mouse can be vibrated in accordance with interaction of a controlled cursor with other graphical objects, which the user feels by touching those housing areas). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nelson’s interface with the concept of controlling a haptic feedback device wherein the control of the motion of the virtual object comprises controlling a moment of an eccentric rotator, as taught by Braun in order to support users as interact with moving virtual objects.

Claims 10-12, 16-19 and 30-32, 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al., (Nelson; US Patent 7084884) in view of Non-Patent Literature: .   

Regarding claim 10 (original), Nelson teaches the interface according to claim 1, but Nelson is silent on wherein the control of the motion of the virtual object comprises accelerating and/or decelerating a velocity of a body having an inertia moment.
Tanaka from an analogous art teaches the concept of virtual reality technology and a force feedback device thought to be an essential tool to explore and manipulate virtual objects in the virtual world (section 1, ¶001). Tanaka also teaches the concept of the force feedback device wherein the control of the motion of the virtual object comprises accelerating and/or decelerating a velocity of a body having an inertia moment (section 2.2, ¶001, Fig 2; by controlling acceleration and deceleration of rotation of each motor independently, three angular momentum vectors are added into a vector, presenting an arbitrary magnitude and orientation. See Fig 2. Wheels of large moment of inertia are installed in the axes of motors in order to obtain stronger torque). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nelson’s interface with the concept of the control of the motion of the virtual object comprises accelerating and/or decelerating a velocity of a body having an inertia moment, as taught by Tanaka in order to obtain stronger torque in interactions with moving virtual objects.
Regarding claim 11 (original), Nelson teaches the interface according to claim 1, but Nelson is silent on wherein the control of the motion of the virtual object comprises rotating a rotation body around an axis orthogonal to the rotation axis. 
Tanaka further teaches the concept of the force feedback device wherein the control of the motion of the virtual object includes rotating a rotation body around an axis orthogonal to the rotation axis (section 2.2, ¶001, Figs 1-2; three rotating motors with three respective rotational wheels arranged orthogonal with each other). Therefore, it would have been obvious for one of 

Regarding claim 12 (original), Nelson teaches the interface according to claim 1, but Nelson is silent on wherein the control of the motion of the virtual object comprises controlling a posture of a gyroscope. 
Tanaka further teaches the concept of the force feedback device wherein the control of the motion of the virtual object comprises controlling a posture of a gyroscope (section 2.2, ¶001, Figs 1-2; GyroCube @ Fig.1 where the torque in the gyro-cube is the change of angular momentum expressed in formula per Fig 2). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nelson’s interface with the concept of the control of the motion of the virtual object comprises controlling a posture of a gyroscope, as taught by Tanaka in order to change the angular momentum in arbitrary orientation in 3D space without rotating the rotation axis of the motor (Tanaka; section 2.2, ¶001).

Regarding claim 16 (original), Nelson teaches the interface according to claim 1, but Nelson is silent on wherein the motion of the virtual object is controlled to present the haptic information on a surface of a display member. 
Tanaka further teaches the concept of the force feedback device wherein the motion of the virtual object is controlled to present the haptic information on a surface of a display member (section 2.2, ¶001, Fig 1; presenting an arbitrary magnitude and orientation to the user/holder via the surface areas of the handheld gyrocube). Therefore, it would have been obvious for one 

Regarding claim 17 (original), Nelson teaches the interface according to claim 1, but Nelson is silent on wherein the motion of the virtual object is controlled to present the haptic information at a space around a surface of the medium device. 
Tanaka further teaches the concept of the force feedback device wherein the motion of the virtual object is controlled to present the haptic information at a space around a surface of the medium device (section 2.2, ¶001, Fig 1; presenting an arbitrary magnitude and orientation to the user/holder via the space around a bottom surface (near user’s palm) of the handheld gyrocube). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nelson’s interface with the concept of the control of the motion of the virtual object comprises controlling to present the haptic information at a space around a surface of the medium device, as taught by Tanaka for presenting an arbitrary magnitude and orientation to the user.

Regarding claim 18 (original), Nelson teaches the interface according to claim 1, but Nelson is silent on wherein the motion of the virtual object is controlled to present the haptic information around a surface of the medium device. 
Tanaka further teaches the concept of the force feedback device wherein the motion of the virtual object is controlled to present the haptic information at a space around a surface of the medium device (section 2.2, ¶001, Fig 1; presenting an arbitrary magnitude and orientation to the user/holder via the space around a bottom surface (near user’s palm) of the handheld gyrocube). Therefore, it would have been obvious for one of ordinary skill in the art at the time of 
Regarding claim 19 (original), Nelson teaches the interface according to claim 1, but Nelson is silent on wherein the motion of the virtual object is controlled to present the haptic information around the medium device. 
Tanaka further teaches the concept of the force feedback device wherein the motion of the virtual object is controlled to present the haptic information at a space around a surface of the medium device (section 2.2, ¶001, Fig 1; presenting an arbitrary magnitude and orientation to the user/holder via the space around (near user’s palm and also about the fingertips or wherever user touches the handheld gyrocube). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nelson’s interface with the concept of the control of the motion of the virtual object comprises controlling to present the haptic information around the medium device, as taught by Tanaka for presenting an arbitrary magnitude and orientation to the user.

Regarding claim 30 (original), Nelson teaches the interface according to claim 23, but Nelson is silent on wherein the control of the motion of the virtual object comprises accelerating and/or decelerating a velocity of a body having an inertia moment.
Tanaka from an analogous art teaches the concept of virtual reality technology and a force feedback device thought to be an essential tool to explore and manipulate virtual objects in the virtual world (section 1, ¶001). Tanaka also teaches the concept of the force feedback device wherein the control of the motion of the virtual object comprises accelerating and/or decelerating a velocity of a body having an inertia moment (section 2.2, ¶001, Fig 2; by controlling acceleration and deceleration of rotation of each motor independently, three angular 

Regarding claim 31 (original), Nelson teaches the interface according to claim 23, but Nelson is silent on wherein the control of the motion of the virtual object comprises rotating a rotation body around an axis orthogonal to the rotation axis. 
Tanaka further teaches the concept of the force feedback device wherein the control of the motion of the virtual object includes rotating a rotation body around an axis orthogonal to the rotation axis (section 2.2, ¶001, Figs 1-2; three rotating motors with three respective rotational wheels arranged orthogonal with each other). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nelson’s interface with the concept of the control of the motion of the virtual object includes rotating a rotation body around an axis orthogonal to the rotation axis, as taught by Tanaka in order to change the angular momentum in arbitrary orientation in 3D space without rotating the rotation axis of the motor (Tanaka; section 2.2, ¶001).

Regarding claim 32 (original), Nelson teaches the interface according to claim 23, but Nelson is silent on wherein the control of the motion of the virtual object comprises controlling a posture of a gyroscope. 
Tanaka further teaches the concept of the force feedback device wherein the control of the motion of the virtual object comprises controlling a posture of a gyroscope (section 2.2, 
Regarding claim 36 (original), Nelson teaches the interface according to claim 23, but Nelson is silent on wherein the motion of the virtual object is controlled to present the haptic information on a surface of the man-machine interface. 
Tanaka further teaches the concept of the force feedback device wherein the motion of the virtual object is controlled to present the haptic information on a surface of a display member (section 2.2, ¶001, Fig 1; presenting an arbitrary magnitude and orientation to the user/holder via the surface areas of the handheld gyrocube). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nelson’s interface with the concept of the control of the motion of the virtual object comprises controlling to present the haptic information on a surface of a display member, as taught by Tanaka for presenting an arbitrary magnitude and orientation to the user.

Regarding claim 37 (original), Nelson teaches the interface according to claim 23, but Nelson is silent on wherein the motion of the virtual object is controlled to present the haptic information at a space around a surface of the man-machine interface. 
Tanaka further teaches the concept of the force feedback device wherein the motion of the virtual object is controlled to present the haptic information at a space around a surface of the medium device (section 2.2, ¶001, Fig 1; presenting an arbitrary magnitude and orientation to the user/holder via the space around a bottom surface (near user’s palm) of the handheld 
Regarding claim 38 (original), Nelson teaches the interface according to claim 23, but Nelson is silent on wherein the motion of the virtual object is controlled to present the haptic information around a surface of the man-machine interface. 
Tanaka further teaches the concept of the force feedback device wherein the motion of the virtual object is controlled to present the haptic information at a space around a surface of the medium device (section 2.2, ¶001, Fig 1; presenting an arbitrary magnitude and orientation to the user/holder via the space around a bottom surface (near user’s palm) of the handheld gyrocube). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nelson’s interface with the concept of the control of the motion of the virtual object comprises controlling to present the haptic information around a surface of the man-machine interface, as taught by Tanaka for presenting an arbitrary magnitude and orientation to the user.
Regarding claim 39 (original), Nelson teaches the interface according to claim 1, but Nelson is silent on wherein the motion of the virtual object is controlled to present the haptic information around the man-machine interface. 
Tanaka further teaches the concept of the force feedback device wherein the motion of the virtual object is controlled to present the haptic information at a space around the man-machine interface (section 2.2, ¶001, Fig 1; presenting an arbitrary magnitude and orientation to the user/holder via the space around (near user’s palm and also about the fingertips or wherever user touches the handheld gyrocube). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nelson’s interface with the .

Claims 21 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al., (Nelson; US Patent 7084884) in view of Hotelling et al. (Hotelling; US Patent Application 20060197753).   

Regarding claim 21 (original), Nelson teaches the interface according to claim 1, but Nelson is silent on wherein the controlling of the motion of the virtual object comprises: analyzing input information from a touch panel sensor; and 
controlling an actuator to feel as if operating an actual scroll wheel or joystick which is presented virtually on the touch panel.
Hotelling from an analogous art teaches the concept of the controlling of the motion of the virtual object (¶162; controlling motion of a GUI element) comprises: 
analyzing input information from a touch panel sensor (¶108; a touch screen working with monitoring force with force sensors and comparing force to a predetermined threshold to determine type of touches); and 
controlling an actuator to feel as if operating an actual scroll wheel or joystick which is presented virtually on the touch panel (¶162; haptics is used to enhance the feel of actuating a GUI element, such as a soft button or scroll wheel, the haptics mechanism may be located in the region of the display and further underneath the display so as to provide force feedback directly underneath the user action).
 Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nelson’s interface with the concept of analyzing input and 

Regarding claim 41 (original), Nelson teaches the interface according to claim 23, but Nelson is silent on wherein the controlling of the motion of the virtual object comprises: analyzing input information from a touch panel sensor; and 
controlling an actuator to feel as if operating an actual scroll wheel or joystick which is presented virtually on the touch panel.
Hotelling from an analogous art teaches the concept of the controlling of the motion of the virtual object (¶162; controlling motion of a GUI element) comprises: 
analyzing input information from a touch panel sensor (¶108; a touch screen working with monitoring force with force sensors and comparing force to a predetermined threshold to determine type of touches); and 
controlling an actuator to feel as if operating an actual scroll wheel or joystick which is presented virtually on the touch panel (¶162; haptics is used to enhance the feel of actuating a GUI element, such as a soft button or scroll wheel, the haptics mechanism may be located in the region of the display and further underneath the display so as to provide force feedback directly underneath the user action).
 Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nelson’s interface with the concept of analyzing input and controlling an actuator, as taught by Hotelling in order to enhance the feel of actuating a GUI element, such as a scroll wheel.

Claims 22 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al., (Nelson; US Patent 7084884) in view of Hotelling et al. (Hotelling; US Patent Application 20060197753).   

Regarding claim 22 (original), Nelson teaches the interface according to claim 1, and in the embodiment of Fig 1, Nelson is silent on wherein the haptic information comprises at least one physical quantity of a motion due to an operation with respect to a virtual object.
However, in an alternate embodiment with Nelson teaches the concept wherein the haptic information comprises at least one physical quantity of a motion due to an operation with respect to a virtual object (col 11:14-20; joint angle sensors 175 generate an analog signal related to the relative angle of rotation of a joint… signals from the joint angle sensors 175 provide digitized values to the computer as a physical state signal which then causes motion in a corresponding graphical hand 170; Examiner interprets relative angle of rotation of a joint as equivalent to a physical quantity of a motion).

Regarding claim 42 (original), Nelson teaches the interface according to claim 23, and in the embodiment of Fig 1, Nelson is silent on wherein the haptic information comprises at least one physical quantity of a motion due to an operation with respect to a virtual object.
However, in an alternate embodiment with Nelson teaches the concept wherein the haptic information comprises at least one physical quantity of a motion due to an operation with respect to a virtual object (col 11:14-20; joint angle sensors 175 generate an analog signal related to the relative angle of rotation of a joint… signals from the joint angle sensors 175 provide digitized values to the computer as a physical state signal which then causes motion in a corresponding graphical hand 170; Examiner interprets relative angle of rotation of a joint as equivalent to a physical quantity of a motion). 

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but are considered moot based on the references used in the rejection put forth below.

Allowable Subject Matter

Claims 9 and 29 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9. (original) The interface according to claim 1, wherein the control of the motion of the virtual object comprises adjusting a spatial intensity distribution of resting force.

29. (original) The interface according to claim 23, wherein the control of the motion of the virtual object comprises adjusting a spatial intensity distribution of resting force.

The prior art does not disclose the limitations of claims 9 and 29 directed to the control of the motion of the virtual object comprises adjusting a spatial intensity distribution of resting force, in combination with the other communication limitations as presented in the claimed invention. Many of the claim limitations are found at least individually in the prior art, including the claimed interfaces in claims 1 and 23. However, there is no reference or reasonable combination of references sufficient to teach the specific arrangement and functionality of the claimed invention described in claims 9 and 29 as a whole.

Conclusion                                                                                                       
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684